Citation Nr: 1229935	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.

3.  Entitlement an evaluation in excess of 20 percent for status post fracture, right elbow residuals (major) with ulnar nerve irritation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1965. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

As an initial matter, the issues as characterized on the title page of this decision have been framed to include the larger issues of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include depressive disorder and PTSD.  When originally denied in a final rating action of June 1976, the claim was characterized as entitlement to service connection for mental condition.  In a November 1979 rating decision, the RO confirmed and continued the previous denial of the claim of entitlement to service connection for a nervous condition. 

In April 2008, the Veteran filed a claim for entitlement to service connection for PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199   (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disorder as a result of an event during his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and remand the matter to the Appeals Management Center (AMC), in Washington, DC, for additional development, there can be no prejudice to the Veteran from characterizing the issues as such. 

The issues of entitlement an evaluation in excess of 20 percent for status post fracture, right elbow residuals (major) with ulnar nerve irritation and entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In a November 1979 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a nervous condition; although notified of the denial in November 1979, the Veteran did not initiate an appeal. 

2.  New evidence associated with the claims file since the November 1979 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 1979 RO rating decision that denied reopening a claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  As evidence received since the RO's November 1979 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board has reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue. 

Laws and Regulations

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Federal Circuit case of Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) provides further guidance.  The Federal Circuit initially found that the definition for the phrase "new and material" contained in § 3.156(a) applies to § 3.156(b).  After making this determination, it was noted that to qualify as "material" evidence under the revised version of § 3.156(a), the appellant's statement must be evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the original claim for service connection disability.  The Federal Circuit held that the appellant's single statement that his condition "worsened" (submitted less than a year after he was awarded partial disability compensation) does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim. 


The Veteran filed claims for entitlement to service connection for schizophrenic reaction in October 1975 and for a nervous condition in January 1976.  In a June 1976 rating decision, the RO denied entitlement to service connection for a mental condition, noting that service records were silent for any disease or defect of the nervous system.  It was further indicated that the last VA examination revealed clinical findings of schizophrenia, undifferentiated with depressive features. 

The Veteran did not initiate a timely appeal for that matter.  The Board is cognizant that the Veteran submitted a May 1977 statement requesting reevaluation of his service-connected right elbow disability and noting that his nervous condition was aggravated by his right elbow symptomatology.  However, there is no indication that additional evidence was received between June 1976 and June 1977, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 1976 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In September 1979, the Veteran sought to reopen his claim of entitlement to service connection for nervous condition.  In a November 1979 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for a nervous condition.  It was noted that there was no evidence of the alleged helicopter accident in service and no evidence of a chronic disability of any type that could lead to the suspicion of a psychiatric disorder. 

The Veteran did not initiate a timely appeal for that matter.  The Board is cognizant that in February 1980, a VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) was received at the RO, indicating that the Veteran was hospitalized in a VA facility for depressive reaction in January 1980.  The VA hospital was requesting verification from the RO regarding the Veteran's military service, and service connected and monetary benefit status.  However, there is no indication that additional evidence was received between November 1979 and November 1980, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the November 1980 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In a statement received in April 2008, the Veteran filed a claim for service connection for PTSD.  Service connection on that basis was subsequently denied on the merits in an August 2008 rating decision.  As discussed above, the matter has been recharacterized to more accurately adjudicate the Veteran's claim.

Evidence added to the claims file since the November 1979 denial includes statements from the Veteran and his representative; private treatment records; service personnel records from periods of service in Army as well as Army National Guard; a May 2009 lay statement from a fellow serviceman; reserve service treatment records from the Veteran's periods of service in the Army National Guard; treatment records dated from 2001 to 2009; and a July 2008 VA PTSD examination report. 

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes VA treatment records dated in November 2001 and November 2002 revealing notations of depression.  An October 2006 VA treatment record detailed that the Veteran screened positive for PTSD.  A January 2007 VA treatment record detailed that the Veteran screened negative for depression and PTSD.  An October 2007 VA treatment record detailed that the Veteran screened positive for depression (noting ongoing treatment and screening for depression in the mental health clinic) and screened negative for PTSD.  A May 2008 VA psychiatric progress note reflected a diagnostic impression of history of PTSD, rule out major depressive disorder with psychotic features, and rule out mood disorder secondary to general medical condition.  

In the July 2008 VA PTSD examination report, the examiner, a VA physician, diagnosed depressive disorder NOS.  A December 2008 VA psychiatric initial evaluation and April 2009 VA psychiatric progress note each reflected a diagnostic impression of alcohol dependence and rule out alcohol induced mood disorder.  A June 2009 VA psychiatric progress note reflected a diagnostic impression of alcohol dependence, rule out alcohol induced mood disorder, rule out depression NOS, and rule out PTSD.  An October 2009 VA treatment record detailed that the Veteran screened positive for depression and screened negative for PTSD.  An April 2009 VA treatment record discussed a history of PTSD and indicated that the Veteran was referred to substance abuse treatment program (SATP) clinic for treatment for alcohol abuse/dependence.  VA hospital admission reports detailed that the Veteran received inpatient treatment for major depressive disorder in July 2009 and February 2011. 

In a May 2009 statement, the Veteran's fellow serviceman, J. G., provided additional details concerning the claimed in-service helicopter crash and discussed the Veteran's involvement as well as his location as a witness to the crash. 

Parenthetically, the Board observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  As noted above, evidence submitted since the final November 1979 rating decision contained service department records, to include service personnel records that appeared to have existed at time of the prior final denial but were not associated with the claims file.  The Board has determined that the service department records associated with the record in this case are not relevant to the matter on appeal.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder cannot be reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1). 

However, some of the evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a current acquired psychiatric disorder as well as supporting evidence that the claimed in-service helicopter accident occurred.  When presumed credible, such evidence and information (combined with VA assistance (as noted below) and considered with the other evidence of record) raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD. 


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement an evaluation in excess of 20 percent for status post fracture, right elbow residuals (major) with ulnar nerve irritation and entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, is warranted. 

As an initial matter, the Veteran submitted additional evidence to the Board in support of his claim for an increased evaluation for his right elbow disability in May 2012.  Additional new evidence associated with the record consists of a June 2010 private treatment record that is pertinent to his claim.  Unfortunately, the statements submitted by the Veteran or his representative did not include a waiver of AOJ review of this evidence.  As the Veteran has not waived AOJ consideration of the evidence submitted in May 2012, under the circumstances and in view of the fact that the case must be remanded for other reasons in any case, as described below, remand is appropriate here.  38 C.F.R. §§ 19.31, 20.1304 (2011).



In a July 2009 statement, the Veteran's private physician, D. A., M. D., indicated that he had treated the Veteran for his service-connected right elbow condition since June 2006.  As noted above, the Veteran submitted an initial evaluation record dated in June 2010 from A. T. M., M. D.  Any additional records from these private treatment providers should be requested and associated with the claims file.  38 C.F.R. § 3.159(c) (2011).

The Veteran's service-connected status post fracture, right elbow residuals (major) with ulnar nerve irritation is currently rated as 20 percent disabling under Diagnostic Codes 8511-5209.  The hyphenated diagnostic code indicates that peripheral nerve disease of the middle radicular group, under Diagnostic Code 8511 is the service-connected disorder, and other impairment of the elbow flail joint, under Diagnostic Code 5209, is the residual condition.  38 C.F.R. § 4.27 (2011).  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Board highlights that orthopedic and neurological manifestations of the Veteran's right elbow disability can be rated separately as long as symptomatology does not overlap.    

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  38 C.F.R. § 3.159(c)(4)(i) (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  A review of the May 2008 and March 2010 VA joints examination reports showed that examiners simply evaluated the orthopedic aspect of the service-connected right elbow disability while clearly diagnosing right elbow fracture residuals with ulnar nerve irritation.  The Board finds that these examinations are inadequate, as neither appropriately addressed the orthopedic and neurological manifestations of the Veteran's service-connected status post fracture, right elbow residuals (major) with ulnar nerve irritation.  In addition, in his June 2010 treatment note, A. T. M., M. D., clearly indicated that the Veteran's condition would most likely continue deteriorating on a progressive basis.   

Accordingly, the AMC should arrange for the Veteran to undergo applicable VA joints and peripheral nerve examinations at an appropriate VA medical facility to determine the severity of his service-connected right elbow residuals.

The Veteran also contends that he has an acquired psychiatric disorder as a result of his experiences in service, specifically an in-service helicopter crash.  He has submitted lay statements dated in 1979 and 2009 from fellow serviceman who reported witnessing the incident during service as well as the Veteran's changed demeanor afterward.  In addition, the Veteran submitted a May 1977 statement noting that his nervous condition was aggravated by his right elbow symptomatology.  

While service treatment records are void of any complaints, findings, or treatment of any psychiatric disorder, a July 1964 in-service clinical record clearly detailed that the Veteran had a sore left arm and left leg after being hurt in a "copter crash" two weeks before.  Post-service medical evidence of record, including multiple VA inpatient and outpatient treatment records dated from 1975 to 2009 showed findings concerning multiple acquired psychiatric disorders, to include schizophrenia, schizophrenic reaction, depression, major depressive disorder, and PTSD.

In the July 2008 VA PTSD examination report, the examiner, a VA physician, acknowledged that the Veteran's described stressor related to PTSD of an in-service helicopter crash met the DSM-IV stressor criterion but determined that he did not fulfill the symptom criteria for a PTSD diagnosis.  When describing the linkage between PTSD symptoms and documented changes in functional impairment, she indicated that there was no change in the Veteran's functional status norm in his quality of life due to trauma exposure.  She indicated that trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  However, the examiner did list a diagnosis of depressive disorder NOS with an Axis IV diagnosis of none identified.
   
While the examiner found the Veteran's described stressor of an in-service helicopter crash met the DSM-IV stressor criterion but clearly concluded that the Veteran's symptomatology did not warrant a diagnosis of PTSD, she did list a diagnosis of depressive disorder NOS.  However, she did not provide any opinion as to whether that diagnosed psychiatric disorder was casually related to events incurred in-service, to include the in-service helicopter crash.  Thus, the July 2008 VA PTSD examination report is therefore deemed inadequate for rating purposes. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the cumulative record and the inadequacy of the July 2008 VA PTSD examination, the AMC should arrange for the Veteran to undergo an additional VA examination to clarify the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran has received medical treatment for his claimed acquired psychiatric disorder as well as his service-connected right elbow disability from the VA Medical Center (VAMC) in San Juan, Puerto Rico as well as the Community-Based Outpatient Clinic (CBOC) in Arecibo, Puerto Rico; however, as the claims file only includes treatment records from those facilities dated up to June 2009, any additional records should be obtained.  Additional evidence of record also revealed that the Veteran received inpatient treatment for his claimed psychiatric disorder at the San Juan VAMC in January 1980, July 2009, and February 2011.  An August 1978 VA examination report also indicated that the Veteran had been treated at a VA psychiatric contract hospital from November 1977 to December 1977 for schizophrenic reaction.   

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any private treatment records pertaining to treatment for the Veteran's service-connected right elbow disability from D. A., M. D., for the period from June 2006 to the present and from A. T. M., M. D., for the period from June 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.

In addition, obtain VA outpatient and inpatient records pertaining to the Veteran's claimed acquired psychiatric disorder from the San Juan VAMC and Arecibo CBOC for the period from June 2009 to the present, to include inpatient treatment records dated in January 1980, July 2009, and February 2011 from the San Juan VAMC.  The AMC must also obtain inpatient treatment records dated from November to December 1977 from the VA psychiatric contract hospital referenced in the August 1978 VA examination report of record.   

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion as to whether whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was caused or aggravated by his service-connected right elbow disability.  If the examiner determines that there has been aggravation as a result of the right elbow disability, he or she should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner should acknowledge and discuss the Veteran's assertions of a causal link between his claimed acquired psychiatric disorder and events during active service and/or his service-connected right elbow disorder, in-service notations dated in July 1964 referencing "copter crash", post-service VA treatment records showing findings of multiple psychiatric disorders, and the findings in the July 2008 VA PTSD examination report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the Veteran should be afforded appropriate VA joint and peripheral nerve examination(s) to determine the current nature, extent, and severity of his service-connected status post fracture, right elbow residuals (major) with ulnar nerve irritation.  All indicated tests and studies (to include X-rays, EMG, NCV, etc.) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also assess any neurological impairment as the result of the service-connected right elbow disability.  Initially, the examiner should specify the nerves affected by the right elbow disability.  He or she should then determine whether the Veteran's right elbow symptoms are considered to be consistent with neuritis or neuralgia.  Thereafter, the examiner should also determine extent of the impairment, to include whether the Veteran's right elbow symptoms are most analogous to complete paralysis, severe incomplete paralysis, moderate incomplete paralysis, or mild incomplete paralysis. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2011).

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the April 2010 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							[Continued On Next Page]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


